In my opinion the averments in the petition that John G. Ferency was insane, that he "has attempted violence upon himself," and that he "imagines other people are trying to harm him," were sufficient to confer jurisdiction upon the probate court to proceed to a hearing. His commitment did not rest thereon. The reports of physicians were submitted and other proceedings had, as provided for in the statute.
The petition for habeas corpus will be dismissed.
CLARK, C.J., and McDONALD and BUTZEL, JJ., concurred with SHARPE, J.